DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 4, 6-8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170188837 A1 to Hashizume et al (henceforth Hashizume), and further in view of US 20170067856 A1 to Kandori.
Regarding claim 1, Hashizume, which teaches a device for photoacoustic tomography and thus exists in the applicant’s field of endeavor, teaches a probe 
an output unit (image display unit 27) configured to output an acoustic wave signal detected by the probe (“The photoacoustic wave generated inside the object is received by the acoustic wave probe 25” [0115]) to an acoustic wave device; a light irradiation unit (“light source 24 is an apparatus which generates pulse light that is irradiated onto the object” [0102]) that includes a light emitting unit (light source 24 [0102]), wherein the probe and the connector are disposed so as to allow an operator to visually check a region to be irradiated (“the operator makes a visual comparison…and adjusts parameters accordingly” [0067]) when the operator places the probe so as to be acoustically coupled with an object (“The electric signal output by the acoustic wave probe 25 is analyzed by the signal processing unit 26. The analysis results are converted into image data representing property information of the inside of the object, and are output via the image display unit 27” [0116]).  
Hashizume teaches a light source (light source 24 [0102]) which can be a laser, but does not explicitly state a target guide. However, Kandori, which teaches an acoustic probe (ultrasonic probe 12 [0005]) with medical application and thus exists in the same field of endeavor, teaches a target guide (“optical fiber” [0035] for light source 106). It would have been obvious to one of ordinary skill in the art 
Hashizume also does not explicitly state a connector; however, Kandori teaches a connector (connector 190, [0033], Fig. 1A-1C) configured to be detachably connected to the light irradiation unit (light source 106). It would be obvious to one of ordinary skill in the art at the time of filing to combine the connector of Kandori with the device of Hashizume, as having components that are detachable and modular (for example, Kandori teaches a flexibility of arrangement of the light sources in relation to other components [0035]) allows for a greater variety of device output configurations.

Regarding claim 2, Hashizume teaches a probe (acoustic wave probe 25) and light source (light source 24 [0102]) and anticipates problems that may arise (“an artifact in the image” [0018]) when acoustic waves overlap with radiated light (“[the] acoustic wave includes information that…[may] impede calibration” [0018]) but does not state a connector.
However, regarding claim 2, Kandori teaches wherein the probe (ultrasonic probe 12) and the connector (connector 190) are provided at respective positions so as not to overlap with guide light radiated from the light irradiation unit (light 

Regarding claim 3, Hashizume teaches a probe (acoustic wave probe 25) and light source (light source 24 [0102]) and anticipates problems that may arise (“an artifact in the image” [0018]) when acoustic waves overlap with radiated light (“[the] acoustic wave includes information that…[may] impede calibration” [0018]) but does not state a connector.
Kandori teaches wherein the probe (ultrasonic probe 12) and the connector (connector 190) are provided at respective positions so as not to overlap with a light beam from the light emitting unit (light source 106, Fig. 1B).  It would be obvious to one of ordinary skill in the art to combine the probe of Hashizume with the connector configuration of Kandori in order to prevent any image artifacts resulting from acoustic wave and light overlap ([Hashizume 0018]).

Regarding claim 4, Hashizume teaches a probe (acoustic wave probe 25) and light source (light source 24 [0102]) and anticipates problems that may arise (“an artifact in the image” [0018]) when acoustic waves overlap with radiated light 
Kandori teaches wherein the probe and the connector (connector 190) are provided at respective positions so as to surround a light beam from the light emitting unit (see Fig. 1B, where “a plurality of ultrasonic transducers… [are]…arranged so as to be in proximity to one another on the hemispheric surface” [0006] and surround the light source 106 which is located at the center of the hemisphere of the probe).  It would be obvious to one of ordinary skill in the art to combine the probe of Hashizume with the connector configuration of Kandori in order to prevent any image artifacts resulting from acoustic wave and light overlap, while also allowing the light source to irradiate a substantial area within the radius of the probe ([Hashizume 0018] and [Kandori 0006]).

Regarding claim 6, Hashizume teaches a probe but does not state a target guide. Kandori teaches wherein the connector (connector 190, Kandori) is configured to be connected with the target guide (“optical fiber” [0035] for light source 106, Kandori). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the probe of Hashizume with the target guide of Kandori in order to prevent off-target irradiation.

Regarding claim 7, Hashizume teaches a probe but does not explicitly state an extending unit. Kandori teaches further comprising an extending unit (cables 180 which “have different lengths” and “lengths that can be varied…to avoid interference with a surrounding member” [0040]) configured to be connected with the probe (probe 100 and its transducer units 103) and with the connector (connector 190, Fig. 1A-1C, [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the probe of Hashizume with the extending unit of Kandori in order to enable different lengths and configurations of the probe’s different components in relation to each other.

Regarding claim 8, Hashizume teaches a probe but does not teach a variable angle of probe to light source. Kandori teaches wherein the probe (probe 100) is provided so as to allow an angle of the probe (“plurality of transducer units 103 can be arranged in a spiral manner in the hemisphere” [0039])  relative to the light irradiation unit (light source 11, Fig. 23) to be changed. That is, the multiple transducer units are arranged hemispherically around the light irradiation unit, and being individually operable, can “be arranged….at a satisfactory accuracy” and configuration [0047]). It would have been obvious to one of ordinary skill in the art to combine the device of Hashizume with the probe arrangement of 

Regarding claim 11, Hashizume teaches wherein the output unit (unit 27 [Hashizume 111]) but does not teach a wireless configuration; however Kandori teaches wherein the unit is configured to transmit the acoustic wave signal to the acoustic wave device wirelessly (“In addition, a detection signal of the CMUT is converted into a digital signal in the transducer unit to be wirelessly transmitted to an external signal processing apparatus” [Kandori 0044]; wireless transmission is necessarily reversible, so the apparatus must also be configured to transmit the signal to the acoustic wave device), in a wired manner(cables 180), or by light. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the output unit of Hashizume with the wireless configuration as taught by Kandori in order to facilitate more efficient information transmission to the acoustic wave device.

Regarding claim 14, Hashizume teaches a probe unit (acoustic wave probe 25, Hashizume) according to claim 1 and an acoustic wave device configured to receive an acoustic wave signal from the probe unit (“The photoacoustic wave generated inside the object is received by the acoustic wave probe 25” [0115]).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume and Kandori as applied to claim 1 above, and further in view of US 9939414 B2 to Tateyama.
Regarding claim 5, Hashizume in view of Kandori teaches wherein the probe includes three or more discretely disposed transducers (see Fig. 23, “plurality of transducers 13” [0005]) but does not state a ring shape, instead teaching a hemispheric shape. However, Tateyama (which teaches a device for photoacoustic tomography and thus exists in a similar field of endeavor) teaches wherein the probe has a closed ring shape or an open ring shape (“…as the support of the probe…the present invention can be applied to a shape obtained by cutting a portion of a sphere along a plane such as a spherical crown or band shape…” Col 12 lines 18-26). It would have been obvious to one of ordinary skill in the art to combine the device of Hashizume in view of Kandori with the open ring shape (spherical cross section or “band shape”) as taught by Tateyama, as the distance to the high resolution region at the center of the probe would be uniform at all points around the ring shape, while also providing greater adaptability to anatomy than a hemispheric shape (“when the high-resolution region is set at the center of a sphere including a spherical crown or band, the 

Regarding claim 9, Hashizume in view of Kandori teaches wherein the angle of the probe relative to the light irradiation unit can be changed (“plurality of transducer units 103 can be arranged in a spiral manner in the hemisphere” [0039])  relative to the light irradiation unit (light source 11, Fig. 23) to be changed. That is, the multiple transducer units are arranged hemispherically around the light irradiation unit, and being individually operable, can “be arranged….at a satisfactory accuracy” and configuration [0047]) to achieve different angles or sets of angles relative to the central light source, and also teaches an extending unit (cables 180 which “have different lengths” and “lengths that can be varied…to avoid interference with a surrounding member” [Kandori 0040]). However, Hashizume and Kandori do not teach wherein the probe is rotatably fixed to the extending unit. However, Tateyama teaches rotatable fixation of the probe (“The probe itself can be controlled to rotate about the Z-direction,” (Col 13 lines 8-10)). It would be obvious to one of ordinary skill in the art at the time of filing to combine the probe of Hashizume and Kandori with the rotatable feature of Tateyama, as this would permit greater ease of operation when manually configuring the angles of the probe.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume, Kandori and Tateyama as applied to claim 8 above, and further in view of KR 20180088182 A to Pyun Sung et al, henceforth Pyun Sung (see attached machine translation).

Regarding claim 10, Hashizume in view of Kandori in view of Tateyama teaches wherein the light irradiation unit further includes a handpiece on which the light emitting unit is provided and that is configured to be held by the operator, and the probe is rotatably fixed to the extending unit (cables 180 which “have different lengths” and “lengths that can be varied…to avoid interference with a surrounding member” [Kandori 0040]) so as to allow an angle of the probe relative to the handpiece to be changed.  Hashizume in view of Kandori in view of Tateyama does not state a handpiece; however Pyun Sung, which teaches a device for photoacoustic tomography and thus exists in a similar field of endeavor, teaches a handpiece (handpiece 403, Fig. 4; see attached machine translation p. 8, paragraph 12 on page 8). It would have been obvious to one of ordinary skill in the art to combine the light irradiation unit of Hashizume, Kandori and Tateyama with the handpiece as taught by Pyun Sung, as this would .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view of Kandori as applied to claim 1 above, and further in view of JP 2018111050 A to Someta (see attached machine translation).
Regarding claim 12, Hashizume in view of Kandori teaches a light emitting unit but does not teach a photosensor. Someta, which teaches a device for photoacoustic tomography and thus exists in the same field of endeavor, teaches further comprising a photosensor (photosensor 8a) arranged to detect light from the light emitting unit (“pulse laser 2a is a light source for irradiating a subject with pulsed light,” see top of page 2, attached machine translation). It would be obvious to one of ordinary skill in the art to combine the device of Hashizume and Kandori with the photosensor as taught by Someta in order to monitor and thus better modulate the amount of light emitted by the irradiation unit.

Regarding claim 13, Hashizume in view of Kandori teaches a probe but does not teach a photosensor. However, Someta teaches wherein the photosensor (photosensor 8a) is disposed at the probe (probe 5).  It would be obvious to one of ordinary skill in the art to combine the device of Hashizume and Kandori with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 20140360271 A1 to Fukutani (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, April 10, 2021